Name: Commission Regulation (EEC) No 1279/86 of 30 April 1986 fixing the amount of the aid for peas, field beans and sweet lupins used in the feeding of animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5 . 86 Official Journal of the European Communities No L 114/31 COMMISSION REGULATION (EEC) No 1279/86 of 30 April 1986 fixing the amount of the aid for peas , field beans and sweet lupins used in the feeding of animals Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 557/86 and in Article 105 of the Act of Accession of Greece to the information at present available to the Commission that the amount of the subsidy at present in force should be altered as shown in Article 1 of this Regulation, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regulation (EEC) No 1485/85 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as amended by Regulation (EEC) No 3814/85 (4), and in particular Article 24(1 ) thereof, Whereas the amount of the aid referred to in Article 3 of Regulation (EEC) No 1431 /82 was fixed by Commission Regulation (EEC) No 557/86 (*), as last amended by Regu ­ lation (EEC) No 1082/86 (6) ; Article 1 The amount of the aid referred to in Article 3 ( 1 ) of Regu ­ lation (EEC) No 1431 /82 is fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 May 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 162, 12. 6 . 1982, p . 28 . 0 OJ No L 151 , 10 . 6 . 1985, p . 7 . (3) OJ No L 342, 19 . 12. 1985, p . 1 . (4) OJ No L 368 , 31 . 12. 1985, p . 9 .j5) OJ No L 55, 1 . 3 . 1986, p . 76 . h OJ No L 100, 16 . 4 . 1986, p . 9 . No L 114/32 Official Journal of the European Communities 1 . 5 . 86 ANNEX to Commission Regulation of 30 April 1986 fixing the amount of aid for peas , field beans and sweet lupins used in animal feed Amounts of the aid applicable from 1 May 1986 (ECU/100 kg) I Currentmonth 1stmonth 2ndmonth 3rdmonth 4thmonth 5thmonth 6thmonth 1 . Peas and field beans harvested and processed : I II (a) in the Community as constituted on 31 December 1985 1 6,024 (') 16,024 (') 14,944 (2) 14,944 (2) 15,1 24 (2) 15,314 (2) 15,494 (2) (b) in Spain 15,896 15,896 14,816 (2) 1 4,8 1 6 (2) 14,996 (2) 15,1 86 (2) 15,366 (2) (c) in Portugal 15,525 15,525 14,445 (2) 14,445 (2) 14,625 (2) 14,816 (2) 1 4,996 (2) 2. Sweet lupins harveted and processed : I I1 (a) in the Community as constituted on 31 December 1985 18,491 18,491 18,491 (2) 18,491 (2) 18,491 (2) 1 8,505 (2) 1 8,505 (2) (b) in Spain 15,860 15,860 15,860 (2) 15,860 (2) 15,860 (2) 15,874 (2) 15,874 (2) (c) in Portugal 17,825 17,825 17,825 (2) 17,825 (2) 17,825 (2) 17,840 (2) 17,840 (2) (') Should a certificate of purchase at the minimum price include the terms : The contract does not provide for any price adjustment in respect of the following quantity : . . an amount representing the incidence of the monthly increases shall be deducted from the amount of the aid . (2) Dependent on the initial activating price for the aid that is set for the 1986/87 marketing year.